apr 99g internal_revenue_service of ec ete4- be f499 national_office technical_advice_memorandum district_director taxpayer’s name taxpayer's address taxpayer's identification_number years involved conference legend taxpayer issue whether taxpayer may claim the credit under sec_45b of the code with respect to all tips received by its employees or is the credit limited to tips received in connection with its unrelated business activity facts taxpayer is a social_club exempt under sec_501 of it operates a country club with a private golf course the code and related amenities taxpayer has a large clubhouse where food and beverages are served to members and their guests paid_by the hour and also receive tips to the workers and are reported on taxpayer’s employment_tax returns fica and medicare_tax is also paid on the reported tips waitresses and busboys are the tips are allocated as part of the country club operation ql a taxpayer allows its members to sponsor private parties the income from these parties is reported as nonmember income on form 990-t exempt_organization business income_tax return has filed amended forms 990-t for fiscal years - to claim credit under sec_45b of the code for employer social_security and medicare taxes paid on employee tips calculated the credit based on all tips received by its employees rather than calculating the credit only on the tips received with respect to its unrelated business activity was carried back to the earlier years the excess_credit taxpayer taxpayer law and analysis sec_45b of the code describes a business_tax_credit allowable under sec_38 for the employer portion of fica tax paid on employee tips a sec_45b defines the credit in terms of the excess_employer_social_security_tax paid_or_incurred by the taxpayer sec_45b defines excess_employer_social_security_tax as any_tax paid_by an employer under sec_3111 with respect to tips received by an employee during any month to the extent those tips employee under sec_3121 tips are reported under sec_6053 and by which wages excluding tips paid_by the employer to the employee during that month are less than the total amount that would be payable with respect to that employment at the minimum wage rate applicable to the individual under section a of the fair labor standards act of determined without regard to sec_3 are deemed to have been paid_by the employer to an without regard to whether the b exceed the amount of that act sec_45b limits the tips that can be taken into account for purposes of sec_45b to those tips received from customers in connection with the providing delivering or serving of food or beverages for consumption if the tipping of employees delivering or serving food or beverages by customers is customary sec_45b disallows any deduction for any amount taken into account in determining the credit under sec_45b sec_45b allows a taxpayer to elect not for any taxable_year to claim the credit the sec_45b credit has the effect of limiting the employer's employment_tax liability to the amount that would be a due if the employee received only the minimum wage no matter how much the employee actually earned record and individual income_tax_liability are unaffected the employee’s earnings taxpayer has paid fica_taxes on all tips earned by its these tips meet the requirements of section sec_45b does not prohibit tax-exempt employees 45b b organizations from claiming the credit nor does it limit the credit the credit to fica_taxes associated with an unrelated business activity therefore taxpayer is allowed to calculate the sec_45b credit on the basis of all tips received by its employees not just the tips received in the unrelated business activity conclusion the credit provided under sec_45b of the code is an allowable credit against unrelated_business_income_tax the tax_credit is not limited to the taxes associated with the unrelated_trade_or_business activity respect to all tips received by taxpayer’s employees the credit may be claimed with igt
